

Execution Copy
 
NEONODE INC.
 
NOTE PURCHASE AGREEMENT
 
NOTE PURCHASE AGREEMENT (the “Agreement”) dated as of July 31, 2007 among
NEONODE INC., a Delaware corporation (“Company”) and any person who executes
this agreement from time to time as a purchaser of Notes (the “New Investors”).
 
Background: The Company desires to sell to the New Investors, and the New
Investors desire to purchase, up to $3,000,000 in principal amount of Senior
Secured Notes, in substantially the form attached hereto as Exhibit 1. (the
“Notes”).
 
The Company has entered into an Agreement and Plan of Merger and Reorganization,
dated January 19, 2007, as amended (the “Merger Agreement”), by and among the
Company, SBE and Cold Winter Acquisition Corp., a Delaware corporation and
wholly-owned subsidiary of SBE (“Merger Sub”), which provides for a merger (the
“Merger”) of the Company with and into Merger Sub.
 
The Company sold 6% senior secured notes, due December 31, 2007, in aggregate
principal amount of $1,000,000 to SBE (the “SBE Notes”), pursuant to a note
purchase agreement, dated as of May 18, 2007, and the SBE Notes will be deemed
paid in the event the Merger occurs;
 
On February 28, 2006, November 20, 2006, January 22, 2007 and May 22, 2007, the
Company sold to certain investors (the “Bridge Investors”) senior secured notes,
all due (after amendment) on December 31, 2007, in aggregate principal amount of
$13,000,000, as described in the Proxy Statement (the “Bridge Notes”), and in
connection therewith (i) the Company entered into the Security Agreement with
the Lenders and AIGH (as agent for the Bridge Investors), (ii) the Bridge
Investors and certain other creditors of the Company entered into the
Intercreditor Agreement, and (iii) the Pledgors entered into the Stockholder
Pledge Agreements with the AIGH (as agent for the Bridge Investors).
 
The proceeds from the Notes are necessary for the development and continuance of
the business of the Company and each of its Subsidiaries.
 
Certain Definitions:
 
“AIGH” means AIGH Investment Partners, LLC, a Delaware limited liability
company.
 
“Capitalization Table” means the Capitalization Table attached as Exhibit 7 to
this Agreement.
 
“Certificate of Incorporation” has the meaning set forth in Section 2.2.
“Closing” has the meaning set forth in Section 1.2. “Closing Date” has the
meaning set forth in Section 1.2.
 
“Collateral” has the meaning set forth in the Security Agreement, as amended, a
copy of which is included with Exhibit 2 hereto.
 
“Common Stock” shall mean stock of the Company of any class (however designated)
whether now or hereafter authorized, which generally has the right to
participate in the voting and in the distribution of earnings and assets of the
Company without limit as to amount or percentage, including the Company’s Common
Stock, $.01 par value per share.
 
“Company” includes the Company and any Person which shall succeed to or assume,
directly or indirectly, the obligations of the Company hereunder.
 

--------------------------------------------------------------------------------


 
“Governmental Body” shall mean any: (a) nation, state, commonwealth, province,
municipality or district; (b) federal, state, local, municipal, foreign or other
government; or (c) governmental or quasi-governmental authority of any nature
(including any governmental division, department, agency, commission,
instrumentality, official, organization, unit, body or entity and any court or
other tribunal).
 
“Guaranties” means the respective guaranties, dated February 28, 2006, as
amended, delivered to the investors identified on Exhibit A of the Stockholder
Pledge Agreements, respectively, copies of which are included with Exhibit 4
hereto.
 
“Guarantors” means each of Thomas Erickson, Magnus Goertz and Per Bystedt, each
as a party to his respective Guaranty.
 
“Intercreditor Agreement” means the Intercreditor Agreement, dated February 28,
2006, as amended, between the Bridge Investors and Petrus.
 
“Material Adverse Change” shall mean any change in the facts represented by the
Company in the Agreement or the business, financial condition, results of
operation, prospects, properties or operations of the Company and its
Subsidiaries taken as a whole which may have a material adverse effect on the
value of the Common Stock of the Company.
 
“Material Adverse Effect” shall mean a material adverse effect on the
operations, assets, liabilities, financial condition, prospects or business of
the Company.
 
“Merger” has the meaning set forth in the recitals.
 
“Merger Agreement” has the meaning set forth in the recitals. “Neonode AB” means
Neonode AB, a Swedish corporation. “Notes” has the meaning set forth in the
recitals.
 
“Own” shall mean own beneficially, as that term is defined in the rules and
regulations of the SEC.
 
“Petrus” means Petrus Holdings, SA, a corporation organized under the laws of
Luxembourg.
 
“Person” means any individual, sole proprietorship, partnership, corporation,
limited liability company, business trust, unincorporated association, joint
stock corporation, trust, joint venture or other entity, any university or
similar institution, or any government or any agency or instrumentality or
political subdivision thereof.
 
“Pledged Collateral” has the meaning set forth in the Stockholder Pledge
Agreements, as amended, copies of which are included with Exhibit 3 hereto.
 
“Pledgors” means Rector AB (or its successor in interest, Athemis Limited), Iwo
Jima Sari and Wirelesstoys Sweden AB, each as a party to its respective
Stockholder Pledge Agreement.
 
“Proprietary Assets” shall mean any: (i) patent, patent application, trademark
(whether registered or unregistered), trademark application, trade name,
fictitious business name, service mark (whether registered or unregistered),
service mark application, copyright (whether registered or unregistered),
copyright application, maskwork, maskwork application, trade secret, know-how,
customer list, franchise, system, computer software, computer program,
invention, design, blueprint, engineering drawing, proprietary product,
technology, proprietary right or other intellectual property right or intangible
asset relating to the foregoing; or (ii) right to use or exploit any of the
foregoing.
 
- 2 -

--------------------------------------------------------------------------------


 
“Proxy Statement” means the SBE Notice of Special Meeting of Stockholders, dated
July 3, 2007, as amended.
 
“Required Holders” means the holders of a majority of the principal amount of
the Notes. “SSE” has the meaning set forth in the recitals.
 
“SBE Notes” has the meaning set forth in the recitals.
 
“SEC” means the Securities and Exchange Commission.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Security Agreement” means the Security Agreement, dated February 28, 2006, as
amended, between the Company and AIGH, as agent for the Bridge Investors, a copy
of which is included with Exhibit 2 hereto.
 
“Stockholder Pledge Agreements” means the Stockholder Pledge and Security
Agreements, dated February 28, 2006, as amended, between the Bridge Investors
and each of the Pledgors, respectively, copies of which are included with
Exhibit 3 hereto.
 
“Subsidiary” shall mean, immediately prior to the Closing, any corporation of
which stock or other interest having ordinary power to elect a majority of the
board of directors (or other governing body) of such entity (regardless of
whether or not at the time stock or interests of any other class or classes of
such corporation shall have or may have voting power by reason of the happening
of any contingency) is, immediately prior to the Closing, directly or indirectly
Owned by the Company or by one or more of its Subsidiaries.
 
“Transaction Documents” means the Agreement, the Notes, the Security Agreement,
the Stockholder Pledge Agreement, the Guaranties, the Intercreditor Agreement
and the other documents required in connection with the transactions
contemplated in the Agreement (in each case as amended through the Closing).
 
“U.S. person” shall have the meaning set forth in Regulation S of the SEC.
 
In consideration of the mutual covenants contained herein, the parties agree as
follows:
 
1. Purchase and Sale of Notes.
 
1.1 Sale and Issuance of Notes. The Company shall sell to the New Investors and
the New Investors shall purchase from the Company, an aggregate principal amount
of up to $3,000,000 of Notes at par. The principal amount of Notes to be
purchased by each of the New Investors from the Company at the Closing (as
defined herein) is set forth opposite the name of each New Investor on the
signature page hereof, subject to acceptance, in whole or in part, by the
Company.
 
1.2 Closing. The closing of the purchase and sale of up to $3,000,000 principal
amount of Notes hereunder (the “Closing”) shall take place within one business
day after the date hereof; provided the Company has not suffered any Material
Adverse Change since the date hereof The date on which the Closing occurs is
referred to herein as the “Closing Date.” The Closing shall take place at the
offices of Hahn & Hessen LLP, the Company’s counsel, in New York, New York, or
at such other location as is mutually acceptable to the New Investors and the
Company.
 
- 3 -

--------------------------------------------------------------------------------


 
1.3 Conditions of the Closing. The obligation of the New Investors to complete
the purchase of the Notes at the Closing is subject to fulfillment of the
following conditions:
 
(a) the Company shall have executed and delivered all documents, such as
financing statements and assignments, reasonably requested by counsel for the
New Investors;
 
(b) the parties to the Transaction Documents shall have executed and delivered
amendments thereto substantially in the forms included on the exhibits to this
Agreement; and
 
(c) the absence of any Material Adverse Change since the date hereof.
 
2. Representations and Warranties of the Company. The Company hereby represents
and warrants to each of the New Investors as follows:
 
2.1 Corporate Organization; Authority; Due Authorization.
 
(a) The Company (i) is a corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation, (ii) has
the corporate power and authority to own or lease its properties as and in the
places where such business is now conducted and to carry on its business as now
conducted and (iii) is duly qualified and in good standing as a foreign
corporation authorized to do business in every jurisdiction where the failure to
so qualify, individually or in the aggregate, would have a Material Adverse
Effect. Each Subsidiary is duly incorporated, and validly existing under the
laws of its jurisdiction of incorporation and is qualified to do business as a
foreign corporation in each jurisdiction in which qualification is required,
except where failure to so qualify would not have a Material Adverse Effect.
 
(b) The Company (i) has the requisite corporate power and authority to execute,
deliver and perform this Agreement and the other Transaction Documents to which
it is a party and to incur the obligations herein and therein and (ii) has been
authorized by all necessary corporate action to execute, deliver and perform
this Agreement and the other Transaction Documents to which it is a party and to
consummate the transactions contemplated hereby and thereby (the “Contemplated
Transactions”). Each of this Agreement and the other Transaction Documents is a
valid and binding obligation of the Company enforceable in accordance with its
terms except as limited by applicable bankruptcy, reorganization, insolvency,
moratorium or similar laws affecting the enforcement of creditors’ rights and
the availability of equitable remedies (regardless of whether such
enforceability is considered in a proceeding at law or equity).
 
2.2 Capitalization. The authorized capital stock of the Company is 10,000,000
shares of Common Stock, $.01 par value per share. Except as contemplated by this
Agreement and as set forth in the Proxy Statement, there are (i) no outstanding
subscriptions, warrants, options, conversion privileges or other rights or
agreements obligating the Company or Neonode AB to purchase or otherwise acquire
or issue any shares of capital stock of the Company or Neonode AB (or shares
reserved for such purpose), (ii) no preemptive rights contained in the Company’s
Certificate of Incorporation, as amended (the “Certificate of Incorporation”),
By-Laws of the Company or contracts to which the Company is a party (other than
preemptive rights under the Bridge Notes, which have been waived) or rights of
first refusal with respect to the issuance of additional shares of capital stock
of the Company, and (iii) no commitments or understandings (oral or written) of
the Company or Neonode AB to issue any shares, warrants, options or other
rights. Except as disclosed in the Proxy Statement, (x) all the issued and
outstanding shares of the Subsidiary’s capital stock have been duly authorized
and validly issued, are fully paid and nonassessable, have been issued in
compliance with applicable federal and state securities laws, were not issued in
violation of or subject to any preemptive rights or other rights to subscribe
for or purchase securities, (y) except as disclosed in the Proxy Statement or
this Agreement, there are no outstanding options to purchase, or any preemptive
rights or other rights to subscribe for or to purchase, any securities or
obligations convertible into, or any contracts or commitments to issue or sell,
shares of the Subsidiary’s capital stock or any such options, rights,
convertible securities or obligations, and (z) the Company owns 100% of the
outstanding equity of each Subsidiary. The Proxy Statement sets forth accurately
and completely the capitalization of the Company as of the date hereof and the
anticipated capitalization of SBE after giving effect to the Merger, but without
giving effect to the Notes.
 
- 4 -

--------------------------------------------------------------------------------


 
2.3 Validity of Notes. The issuance of the Notes has been duly authorized, and
the Notes, when issued, will be valid and binding obligations of the Company and
upon Closing will be in full force and effect and enforceable in accordance with
their respective terms.
 
2.4 Private Offering. Neither the Company nor anyone acting on its behalf has
within the last 12 months issued, sold or offered any security of the Company
(including, without limitation, any Notes) to any Person under circumstances
that would cause the issuance and sale of the Notes, as contemplated by this
Agreement, to be subject to the registration requirements of the Securities Act.
 
2.5 Brokers and Finders. The Company has not retained any investment banker,
broker or finder in connection with the Contemplated Transactions. As set forth
in the Proxy Statement, the Company has retained and will compensate Griffin
Securities, Inc., as an advisor in connection with the Merger.
 
2.6 Financial Statements; Absence of Certain Changes. Each of (a) the unaudited
balance sheet of the Company as of March 31, 2007, (b) the unaudited statements
of income, retained earnings and cash flows of the Company for the period ended
on March 31, 2007, and (c) the unaudited statements of income, retained earnings
and cash flows of the Company for the period ended on March 31, 2007, included
in the Proxy Statement (including any related notes and schedules, if any), (the
“Financial Statements”) fairly presents, in all material respects, the financial
position of the Company, or the results of operations, retained earnings or cash
flows, as the case may be, of the Company as of the referenced date or for the
periods set forth therein (subject to normal year-end audit adjustments which
would not be material in amount or effect), in each case in accordance with
generally accepted accounting principles consistently applied during the periods
involved, except as may he noted therein and that the unaudited statements may
not contain all footnotes required by generally accepted accounting principles.
Neither the Company nor any Subsidiary has any liabilities or obligations of any
nature (whether accrued, absolute, contingent or otherwise), including for
taxes, that would be required to be reflected on, or reserved against in,
Financial Statements, except for (i) liabilities or obligations that were so
reserved on, or reflected in (including the notes to), the Financial Statements;
and (ii) liabilities or obligations which would not, individually or in the
aggregate, have a Material Adverse Effect. Other than the indebtedness as set
forth in the Financial Statements or the Proxy Statement, neither the Company
nor any Subsidiary has any indebtedness other than reasonable accounts payable.
Except as specifically contemplated by this Agreement or as set forth in the
Proxy Statement (including without limitation continuing losses of the Company)
and the Financial Statements, there has not been any Material Adverse Change
since March 31, 2007.
 
2.7 Company Disclosure. No representation or warranty of the Company herein, no
exhibit or schedule hereto, and no information about the Company contained or
referenced in the Proxy Statement, when read together, contains or will contain
any untrue statement of a material fact or omits or will omit to state a
material fact necessary in order to make the statements contained herein or
therein, in light of the circumstances under which they were made, not
misleading.
 
- 5 -

--------------------------------------------------------------------------------


 
3. Representations and Warranties of the New Investors. Each New Investor
represents and warrants to the Company as follows:
 
3.1 Authorization. Such New Investor (i) has full power and authority to
execute, deliver and perform this Agreement and the other Transaction Documents
to which it is a party and to incur the obligations herein and therein and (ii)
if applicable has been authorized by all necessary corporate or equivalent
action to execute, deliver and perform this Agreement and the other Transaction
Documents and to consummate the Contemplated Transactions. Each of this
Agreement and the other Transaction Documents to which the New Investors are
parties is a valid and binding obligation of such New Investor enforceable in
accordance with its terms, except as limited by applicable bankruptcy,
reorganization, insolvency, moratorium or similar laws affecting the enforcement
of creditors’ rights and the availability of equitable remedies (regardless of
whether such enforceability is considered in a proceeding at law or equity).
 
3.2 Brokers and Finders. Such New Investor has not retained any investment
banker, broker or finder in connection with the Contemplated Transactions.
 
3.3 The Notes to be received by such New Investor will be acquired for
investment for such New Investor’s own account, not as a nominee or agent, and
not with a view to the resale or distribution of any part thereof such that such
New Investors would constitute an “underwriter” under the Securities Act.
 
3.4 Such New Investor understands and acknowledges that the offering of the
Notes pursuant to this Agreement will not be registered under the Securities Act
or qualified under any state securities laws on the grounds that the offering
and sale of the Notes are exempt from registration and qualification,
respectively, under the Securities Act and the Blue Sky Laws.
 
3.5 Such New Investor represents that (i) such New Investor is able to fend for
itself in the Contemplated Transactions; (ii) such New Investor has such
knowledge and experience in financial and business matters as to be capable of
evaluating the merits and risks of such New Investor’s prospective investment in
the Notes; (iii) such New Investor recognizes that its investment in the Notes
involves a high degree of risk which may result in the loss of the total amount
of its investment and can afford the complete loss of such investment (iv) such
New Investor recognizes that the Company has a very limited operating history
upon which an evaluation of its business and prospects can be based; (v) such
New Investor recognizes that the Company’s prospects must be considered in light
of its limited operating history, together with the expenses, difficulties,
uncertainties and delays frequently encountered in connection with the early
phases of a new business; and (vi) such New Investor recognizes that there can
be no assurance that the Company will ever achieve any time soon or sustain
profitability.
 
3.6 Such New Investor received a copy of the Proxy Statement prior to the date
hereof. Such New Investor has read and had the opportunity to discuss with
management of the Company: (i) this Agreement, (ii) the Merger and (iii) the
Proxy Statement, including without limitation the risk factors set forth
therein.
 
3.7 If the New Investor is a U.S. person, (i) such New Investor qualifies as an
“accredited investor” as such term is defined under Rule 501 promulgated under
the Securities Act, and (ii) such New Investor, if it is a corporation, a
partnership, a limited liability company, a trust or other business entity, has
not been organized for the purpose of purchasing the Notes.
 
- 6 -

--------------------------------------------------------------------------------


 
3.8 If the New Investor is a non U.S. person (each, a “Non-U.S. Purchaser”), (i)
such Non-U.S. Purchaser is not a U.S. person; (ii) such Non-U.S. Purchaser was
outside the United States at the time the offer to sell the Notes was made and
at the time the buy order for the Notes was originated; (iii) such Non-U.S.
Purchaser will not offer or sell the Notes, or any securities of the Company
received in respect thereof, to a U.S. person or for the account or benefit of a
U.S. person (other than a distributor), for a period of one year commencing on
the Closing.
 
3.9 Such New Investor acknowledges that (i) the SBE Notes maybe paid prior to
the Notes and (ii) the Bridge Notes, which are generally on a par with the
Notes, bear interest at 4% per annum, will be converted in event the Merger
occurs on different terms than the Notes may be converted and have different
conversion rights in the event the Merger is not completed.
 
4. Securities Laws; Certain Covenants of New Investors.
 
4.1 Each New Investor agrees that the Notes and any securities of the Company
received in respect of the foregoing held by it may not be sold by such New
Investor without registration under the Securities Act or an exemption
therefrom, and therefore such New Investor may be required to hold such
securities for an indeterminate period.
 
4.2 Each New Investor agrees that the obligations under the Notes shall be
subject to the Security Agreement, Stockholder Pledge Agreement and the
Intercreditor Agreement, each as amended as contemplated herein. AIGH shall have
no duty to the New Investor arising out of its actions or failure to act under
the Security Agreement, Stockholder Pledge Agreement, the Intercreditor
Agreement or Guaranties, each as amended as contemplated herein, provided that
AIGH shall apply the same standard of care as it would use in determining
whether to act under such agreements in its capacity as a Bridge Investor.
 
4.3 Each New Investor agrees to indemnify AIGH from and against any and all
reasonable claims, losses, and liabilities (including, without limitation,
reasonable attorney fees) arising out of or resulting from the Notes, Security
Agreement, Stockholder Pledge Agreement, the Intercreditor Agreement or
Guaranties, except claims, losses, or liabilities resulting from the gross
negligence or willful misconduct of AIGH.
 
4.4 Each New Investor will upon demand pay the amount of any and all reasonable
expenses, including, without limitation, the reasonable fees and expenses of
counsel and of any experts and agents, which AIGH may incur in connection with
(i) the preparation and administration of the Security Agreement, Stockholder
Pledge Agreement, the Intercreditor Agreement or Guaranties, each as amended as
contemplated herein; (ii) the exercise or enforcement of any of the rights of
AIGH or the New Investor thereunder; or (iii) the failure by the New Investor to
perform or observe any of the provisions hereof or thereof.
 
4.5 Each New Investor hereby waives any and all preemptive rights or other
rights to acquire any securities of the Company or any of its Subsidiaries
relating to or in connection with the offering or sale of the Notes or the
Merger.
 
4.6 Each New Investor hereby appoints AIGH as its agent under the Security
Agreement with respect to the Collateral and the creation, perfection, priority,
preservation, protection and enforcement of a security interest therein in
accordance with the terms of the Security Agreement. Each New Investor hereby
authorizes AIGH to take such actions with respect to the Collateral, for the
pro-rata benefit of the New Investors and the Bridge Investors in accordance
with Section 9 of the Security Agreement, as AIGH determines to take in its sole
discretion, and each New Investor agrees to indemnify and hold harmless AIGH for
all costs, claims or expenses (including without limitation attorneys’ fees and
expenses) in connection with such actions taken or omitted to be taken, except
to the extent resulting from the gross negligence or willful misconduct of AIGH.
AIGH shall provide prompt notice of any material action under the Security
Agreement to the New Investors.
 
- 7 -

--------------------------------------------------------------------------------


 
4.7 Each New Investor hereby appoints AIGH as its agent under the Stockholder
Pledge Agreements with respect to the Pledged Collateral and the creation,
perfection, priority, preservation, protection and enforcement of a security
interest therein in accordance with the terms of the Stockholder Pledge
Agreements. Each New Investor hereby authorizes AIGH to take such actions with
respect to the Pledged Collateral, for the pro-rata benefit of the New Investors
and the Bridge Investors in accordance with Section 9 of the Stockholder Pledge
Agreements, as AIGH determines to take in its sole discretion, and each New
Investor agrees to indemnify and hold harmless AIGH for all costs, claims or
expenses (including without limitation attorneys’ fees and expenses) in
connection with such actions taken or omitted to be taken, except to the extent
resulting from the gross negligence or willful misconduct of AIGH. AIGH shall
provide prompt notice of any material action under the Stockholder Pledge
Agreements to the New Investors.
 
5. Additional Covenants of the Company.
 
5.1 Form D. As soon as is practicable following the Closing, the Company shall
prepare and file with the SEC a Form D concerning the sale of the Notes.
 
5.2 Financial Reports and Tax Returns. Until the Company is a public company
required to file financial reports with the U.S. Securities and Exchange
Commission, the Company will furnish or will cause to be furnished to each New
Investor:
 
(a) within 90 days after the end of each fiscal quarter and fiscal year of the
Company, respectively, financial statements (including income statement and
balance sheet) in accordance with generally accepted accounting standards
(except that interim financial statements need not contain footnotes or normal
year-end adjustments); and
 
(b) within 90 days after the end of each fiscal year of the Company, an
independent certified audit of financial statements for such fiscal year.
 
6. Miscellaneous.
 
6.1 Entire Agreement; Successors and Assigns. This Agreement and the other
Transaction Documents constitute the entire contract between the parties
relative to the subject matter hereof and thereof, and no party shall be liable
or bound to the other in any manner by any warranties, representations or
covenants except as specifically set forth herein or therein. This Agreement and
the other Transaction Documents supersede any previous agreement among the
parties with respect to the Notes. The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective executors,
administrators, heirs, successors and assigns of the parties. Except as
expressly provided herein, nothing in this Agreement, expressed or implied, is
intended to confer upon any party, other than the parties hereto, any rights,
remedies, obligations or liabilities under or by reason of this Agreement.
 
6.2 Survival of Representations and Warranties. All representations and
warranties of the Company shall survive the execution and delivery of this
Agreement and the Closing hereunder and shall continue in full force and effect
for one year after the Closing. The covenants of the Company set forth in
Section 5 shall remain in effect as set forth therein.
 
- 8 -

--------------------------------------------------------------------------------


 
6.3 Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York without regard to
principles of conflicts of law. Each party hereby irrevocably consents and
submits to the jurisdiction of any New York State or United States Federal Court
sitting in the State of New York, County of New York, over any action or
proceeding arising out of or relating to this Agreement and irrevocably consents
to the service of any and all process in any such action or proceeding by
registered mail addressed to such party at its address specified in Section 6.6
(or as otherwise noticed to the other party). Each party further waives any
objection to venue in New York and any objection to an action or proceeding in
such state and county on the basis of forum non conveniens. Each party also
waives any right to trial by jury.
 
6.4 Counterparts. This Agreement maybe executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
6.5 Headings. The headings of the sections of this Agreement are for convenience
and shall not by themselves determine the interpretation of this Agreement.
 
6.6 Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon (i) personal delivery, (ii)
delivery by fax (with answer back confirmed) or (iii) delivery by electronic
mail (with reception confirmed), addressed to a party at its address or sent to
the fax number or e-mail address shown below or at such other address, fax
number or e-mail address as such party may designate by three days advance
notice to the other party.
 
Any notice to New Investors shall be sent to the addresses set forth on the
signature pages hereof.
 
Any notice to the Company shall be sent to:
 
Neonode Inc.
Biblioteksgatan 11
S 111 46 Stockholm, Sweden
Attention: President
Fax Number: +46-8-678 1 S 51
 
with a copy to:
 
Hahn & Hessen LLP
488 Madison Avenue
New York, New York 10022
Attention: James Kardon, Esq.
Fax Number: (212) 478-7400
 
6.7 Rights of Transferees. Any and all rights and obligations of the New
Investor herein incident to the ownership of Notes shall pass successively to
all subsequent transferees of such securities until extinguished pursuant to the
terms hereof.
 
6.8 Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be deemed prohibited or invalid
under such applicable law, such provision shall be ineffective to the extent of
such prohibition or invalidity, and such prohibition or invalidity shall not
invalidate the remainder of such provision or any other provision of this
Agreement.
 
- 9 -

--------------------------------------------------------------------------------


 
6.9 Expenses. Irrespective of whether the Closing is effected, the Company shall
pay all costs and expenses that it incurs with respect to the negotiation,
execution, delivery and performance of this Agreement. Each New Investor shall
he responsible for all costs incurred by such New Investor in connection with
the negotiation, execution, delivery and performance of this Agreement
including, but not limited to, legal fees and expenses.
 
6.10 Amendments and Waivers. Unless a particular provision or section of this
Agreement requires otherwise explicitly in a particular instance, any provision
of this Agreement maybe amended and the observance of any provision of this
Agreement may be waived (either generally or in a particular instance and either
retroactively or prospectively), only with the written consent of the Company
and the Required Holders. Any amendment or waiver effected in accordance with
this Section 6.10 shall be binding upon each holder of any Notes at the time
outstanding (including securities into which such Notes are convertible), each
future holder of all such Notes, and the Company.
 
6.11 Conflicts. The Company and each New Investor (i) acknowledge that Hahn &
Hessen LLP, counsel to the Company in the Contemplated Transactions and the
Merger, has acted, and from time to time continues to act, as counsel to (A)
certain of the Bridge Investors, or affiliates thereof, in connection with the
Notes, and (B) AIGH in connection with the Notes, the Security Agreement, the
Pledge Agreements, investments in SBE, and in unrelated matters, (ii) consent to
the representation of the Company and such other representation of certain of
the Bridge Investors, or affiliates thereof, by Hahn & Hessen LLP, (iii)
acknowledge that partners of Hahn & Hessen LLP own securities of SBE
constituting less than 0.2% of outstanding stock of SBE and $15,000 in principal
amount of Bridge Notes, and (iv) waive any conflicts of interest claim which may
arise from any or all of the foregoing.
 
[signature page follows]
 
- 10 -

--------------------------------------------------------------------------------



SIGNATURE PAGE
TO
NEONODE INC.
NOTE PURCHASE AGREEMENT
Dated July 31, 2007
 
IF the PURCHASER is an INDIVIDUAL, please complete the following:
 
IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the ____
day of July, 2007, and execution of this Agreement shall constitute consent to
joinder as a party to, subject to, or beneficiary of the applicable Stockholder
Pledge Agreement, Guaranties, and Security Agreement, each as amended.
 
Amount of Subscription:
$                                    principal amount of Notes



   
Print Name
         
Signature of New Investor
         
Social Security Number
         
Address and Fax Number
         
E-mail Address
 

 
ACCEPTED AND AGREED:
 
NEONODE INC.
   
By:
     
Dated:
 




--------------------------------------------------------------------------------



SIGNATURE PAGE
TO
NEONODE INC.
NOTE PURCHASE AGREEMENT
Dated July 31, 2007
 
IF the PURCHASER is a PARTNERSHIP, CORPORATION, LIMITED LIABILITY COMPANY, TRUST
or OTHER ENTITY, please complete the following:
 
IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the _____
day of July, 2007, and execution of this Agreement shall constitute consent to
joinder as a party to, subject to or beneficiary of the applicable Stockholder
Pledge Agreement, Guaranties, Intercreditor Agreement and Security Agreement,
each as amended.
 
Amount of Subscription:
$                                    principal amount of Notes



 
Print Full Legal Name of Partnership, Company,
Limited Liability Company, Trust or Other Entity
   
By:
   
(Authorized Signatory)

 

Name:  

Title:  

Address and Fax Number:      

 

Taxpayer Identification Number:  

 

Date and State of Incorporation or Organization:  

Date on which Taxable Year Ends:  

 

E-mail Address:  

 
ACCEPTED AND AGREED:
 
NEONODE INC.



By:
 
Name:
 
Title:
 
Dated:
 




--------------------------------------------------------------------------------



EXHIBITS
TO THE NOTE PURCHASE AGREEMENT
 

Exhibit 1:
Form of Notes

 

Exhibit 2:
Form of Amendment No. 4 to Security Agreement, Amendment No. 3 to Security
Agreement, Amendment No. 2 to Security Agreement, Amendment No. 1 to Security
Agreement, and Security Agreement

 

Exhibit 3:
Form of Amendment No. 4 to Stockholder Pledge Agreement, Amendment No. 3 to
Stockholder Pledge Agreement, Amendment No. 2 to Stockholder Pledge Agreement,
Amendment No. 1 to Stockholder Pledge Agreement, and Stockholder Pledge
Agreement for each of:

 
Iwojima Sari
Athemis Limited
Wirelesstoys Sweden AB
 

Exhibit 4:
Form of Amendment No. 4 to Guaranty, Amendment No. 3 to Guaranty, Amendment No.
2 to Guaranty, Amendment No. 1 to Guaranty, and Guaranty for each of:



Per Bystedt
Thomas Eriksson
Magnus Goertz



--------------------------------------------------------------------------------


 